DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-18 is/are pending.  Claim(s) 3 and 16-18 is/are withdrawn.  
		Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 	
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
Applicant argues the claim has not been given its due meaning.  Specifically, Applicant argues the limitations regarding the second distance and the second length aren't met by McGuckin.
It appears there is confusion regarding what lengths/distances are cited.  On page 7 of Applicant's Arguments Applicant has indicated distances not indicated by the Examiner.  The Examiner's "double arrowed, dotted line" is labelled by Applicant as "double arrowed, dashed line".  Examiner's proximal-distal direction reference solid line is labelled "added double arrowed, dotted line" by the Applicant.  The Examiner's proximal-distal direction reference line is only used to indicate the directions of proximal and distal and is clearly solid and therefore cannot be dotted or dashed.  
Annotated Figure 5(2) below in the prior art rejection section has been modified to clarify the lengths cited.  Here, no lines overlap and a side text box is included to show relationships between the different claimed lengths.  
As noted previously, there is no claim limitation indicating the extent of the surfaces included in the lengths.  The tissue-engaging surface is not required to be the entire surface that contacts the tissue, but rather is a surface length that engages tissue (as shown in annotated Figure 5(2) below).  Applicant argues the intended length is shown in the annotated Figure in their arguments filed on 10/20/2021, however, no corresponding amendment was made to the claims. 
Applicant argues the Finality of the 6/22/2021 Office Action should be withdrawn.  The Examiner notes an RCE was filed with this argument on 10/20/2021 making this argument moot.  

Applicant argues the requirement that the hubs of the prior art nest coaxially, when collapsed.  Applicant further argues this nesting results in arms of different lengths.  
The Examiner notes annotated Figure 11 below in the prior art rejection section has at least two arms of the same length, as shown.  Since these arms are shown as the same length, the nesting argued by Applicant must happen with the shown arms.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “along longitudinal axis”, which should be “along a longitudinal axis”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the prostatic tissue".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “the enlarged tissue”.
Claim 1 recites the limitation "the longitudinal axis".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that if the claim objection supra is addressed as noted, this rejection will become moot.  
Claim 13
Claim 15 recites the limitation "the tissue-retracting section".  There is insufficient antecedent basis for this limitation in the claim.  
Claim(s) 2, 4-12, and 14 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10, 12, and 14-15 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by McGuckin, et al (McGuckin) (US 2005/0015111 A1)evidenced by Mikus, et al (Mikus) (US 5,830,179).
Regarding Claim 1, McGuckin teaches a retrievable implant (e.g. Figures 1, 5, 10-12) sized and configured for placement in a prostatic urethra narrowed by enlarged tissue (e.g. [0054], the length of #14 is 3.6 cm; [0058], #14 extends to the ends at #s 25/27, which are the ends of the device in Figure 5’s configuration; Mikus teaches the length of the prostatic urethra at column 3, lines 42-59, which is 15 mm to 75 mm or 1.5 cm to 7.5 cm; as 3.6 cm is in this range, the device is expected to fit wholly within the prostatic urethra) and expandable between a collapsed configuration (e.g. Figure 1) and an expanded configuration (e.g. Figure 5) comprising:  
a proximal hub and a distal hub separated along {a} longitudinal axis (e.g. Figures 1, 5, #s 16, 18) by a first distance (D1) in the collapsed configuration (e.g. Figure 1 distance between the hubs; the length in Figure 1 between the hubs includes D3-1 through D3-7 in annotated Figure 5(2) below), the proximal hub having a distal end and a proximal end, the distal hub having a distal end and a proximal end (e.g. annotated Figure 5(2) below shows the relative locations of proximal and distal; each hub has corresponding proximal and distal end); and
a plurality of arms connecting the distal end of the proximal hub and the proximal end of the distal hub (e.g. Figure 5, #s 14, which is the entire strut, [0058], and each of which are of equal length, relative to each other), each of the plurality of arms having an equal length (e.g. Figure 5, all arms have the same length) and having a surface length equaling the first distance when in the collapsed configuration (e.g. annotated Figure 5(2) below, SL1; the entire length of #s 14 is able to contact the tissue prior to expansion), wherein in the expanded configuration in the prostatic urethra, the proximal hub and the distal hub are separated by a second distance when the arms are deployed outward (e.g. annotated Figure 5(2) below, D2, the distance between hubs, double-arrowed-dotted line; the configuration shown is the expanded state and the state that is present when implanted in the prostatic urethra) and in a predetermined shape to retract the enlarged tissue (shape in e.g. Figure 5), each of the deployed arms having a tissue-engaging surface length (e.g. annotated Figure 5(2) below, SL2) that exerts a force on the prostatic tissue in a direction perpendicular to the longitudinal axis (e.g. [0014], [0017], [0025]; as the implant is made of memory material to the expanded configuration, there is a force that pushes radially outward toward that expanded configuration, which is perpendicular to the longitudinal axis of the implant) such that the tissue-engaging surface length is less than or equal to the second distance (e.g. annotated Figure 5(2) below; discussed supra).

    PNG
    media_image1.png
    704
    1216
    media_image1.png
    Greyscale

Annotated Figure 5(2), McGuckin

Regarding Claim 2, each hub is disposed about a central axis of the implant (e.g. Figure 5). 
Regarding Claim 4, each hub is of a circumferential solid (e.g. Figures 1, 5). 
Regarding Claim 5, each hub is integrally formed with the arms (e.g. Figures 1, 5) and each arm is connected to each hub at a transition region (e.g. Figure 5) that is substantially linear in the collapsed configuration (e.g. Figure 1) and curved in the expanded configuration (e.g. Figure 5; the Examiner notes this interpretation is 
Regarding Claims 6-7, each arm is comprised of a central tissue-engaging region (e.g. Figure 5, portion parallel to the central axis of the overall device (substantially linear segment)). 
Regarding Claim 8, in the expanded configuration there is a diameter defined by the tissue-engaging region (radially outermost diameter) and the diameter is at least 8 mm (e.g. [0054]). 
Regarding Claim 9, the linear segment of the tissue-engaging region is at least 1 mm in length (discussed supra for claim 1, the linear portion is the length of #14).
Regarding Claim 10, when in the collapsed configuration the diameter is less than 7 Fr (2.334 mm) (e.g. [0053]). 
Regarding Claim 12, each hub is cylindrical and has a central opening (e.g. Figures 1, 5-7). 
Regarding Claim 14, the proximal hub has an attachment proximal to a solid circumferential region that is integrally connected thereto and has an opening in the attachment to facilitate retrieval (e.g. annotated Figure 5 below).

    PNG
    media_image2.png
    248
    645
    media_image2.png
    Greyscale

Annotated Figure 5, McGuckin
Claim 15, an outer surface along at least one of the arms has extensions along the tissue-retracting section, the extensions comprised of a textured surface or a plurality of barbs extending from the outer surface or combination (e.g. [0015]). 


Claim(s) 1, 5-7, and 9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Harkin, et al (Harkin) (US 2017/0135830).
Regarding Claim 1, Harkin teaches a retrievable implant (e.g. Figures 11-13) sized and configured for placement in a prostatic urethra narrowed by enlarged tissue (e.g. abstract) and expandable between a collapsed configuration (e.g. Figure 13) and an expanded configuration (e.g. Figures 11-12) comprising:  
a proximal hub and a distal hub separated along {a} longitudinal axis (e.g. Figures 11-12, #s 71/72 or 81/82) by a first distance (D1) in the collapsed configuration (e.g. annotated Figure 11 below, distance between opposing hubs), the proximal hub having a distal end and a proximal end, the distal hub having a distal end and a proximal end (e.g. annotated Figure 11 below shows the relative locations of proximal and distal; each hub has corresponding proximal and distal end); and
a plurality of arms connecting the distal end of the proximal hub and the proximal end of the distal hub (e.g. annotated Figure 11 below, #4s indicated; there is no requirement that the plurality of arms include all available arms), each of the plurality of arms having an equal length (e.g. annotated Figure 11 below, the noted  and having a surface length equaling the first distance when in the collapsed configuration (e.g. annotated Figure 11 below, SL1), wherein in the expanded configuration in the prostatic urethra,  the proximal hub and the distal hub are separated by a second distance when the arms are deployed outward (e.g. annotated Figure 11 below, D2; the configuration shown is the expanded state and the state that is present when implanted in the prostatic urethra) and in a predetermined shape to retract the enlarged tissue (shape in e.g. Figures 11-12), each of the deployed arms having a tissue-engaging surface length (e.g. annotated Figure 11 below, SL2) that exerts a force on the prostatic tissue in a direction perpendicular to the longitudinal axis (e.g. [0130], [0025]; as the implant is made of memory material to the expanded configuration, there is a force that pushes radially outward toward that expanded configuration, which is perpendicular to the longitudinal axis of the implant) such that the tissue-engaging surface length is less than or equal to the second distance (e.g. annotated Figure 11 below).

    PNG
    media_image3.png
    840
    1226
    media_image3.png
    Greyscale

Annotated Figure 11, Harkin

Regarding Claim 5, each hub is integrally formed with the arms (e.g. Figures 11-13) and each arm is connected to each hub at a transition region (e.g. Figures 11-12) that is substantially linear in the collapsed configuration (e.g. Figure 13) and curved in the expanded configuration (e.g. Figures 11-12; the Examiner notes this interpretation is consistent with the Applicant’s disclosure where linear portions are connected by curved portions along the axial length of the arms, e.g. Applicant’s Figures 1, 3A/B/D).
Regarding Claim 6, each arm is comprised of a central tissue-engaging region (e.g. Figures 3-4, 11-13). 
Claim 7, the tissue-engaging region has a substantially linear segment (e.g. Figures 11-13). 
Regarding Claim 9, the tissue-engaging region has a linear segment length of at least 1 mm (e.g. [0133], 10-45 mm). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGuckinevidenced by Mikus as discussed supra, alone.
Regarding Claim 13, McGuckin teaches in [0054] that the number of arms may be less than shown in the exemplary embodiments (less than six).  In the case where there are four, equally spaced, arms, there are two pairs, one pair in each of two planes perpendicular to each other.  Here, a pair is two arms across from each other along a diameter of the overall device.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGuckin such that in the expanded configuration, there are a first pair of arms disposed in a first plane that traverses each hub and a second pair of arms disposed in a second plane and the first and second planes are perpendicular to each other as such a configuration is taught as an alternative by McGuckin (discussed supra) and as such a modification would have been an obvious matter of design choice involving a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV).


Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harkin as discussed supra, alone.
Regarding Claim 11, Harkin discloses the invention substantially as claimed but fails to teach the implant exerts a radial force greater than 3N.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harkin such that the implant exerts a radial force of greater than 3N as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143). Here, the prior art is designed to open a narrowed urethra due to prostate enlargement (e.g. Harkin, abstract). The instant Application notes the claimed force is that for the same purpose as the prior art (e.g. PG Publication of the instant Application, US 2018/0318114 A1, [0017]). Therefore, it is predictable to use a force (of greater than 3N) to achieve the common purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        1/25/2022